DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 12/21/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
The NPL and FOR references where filed in the parent application 14463095.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 4, 6, and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “wherein the solution comprises a preservative solution”.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “additive preservative solution” of claim 12, limitation “vii)”; or another solution. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 6 recites the limitation “the source of whole blood” in limitation “i)”.
There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the source of additive solution” in limitation “i)”.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “second container” of claim 12; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “the source of additive solution” in claim 6 has been interpreted as the “second container” of claim 12.
Claim 10 recites the limitation “the first collection container” in limitation “a)”, the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to first container of claim 12; or another container. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation of “the first collection container” has been interpreted as the first container of claim 12.
Claim 10 recites the limitation “the second collection container” in the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “second container” of claim 12, the “fourth container” of claim 12; or another container. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation of “the second collection container” has been interpreted as the “fourth container for receipt of recovered leukocytes” of claim 12.
Claim 11 recites the limitation “a third collection container” in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the third container of claim 12; or another container. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation of “a third collection container” has been interpreted as the third container of claim 12.
Claim 11 recites the limitation “the third collection container” the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the third container of claim 12; “a third collection container” in claim 11, lines 1-2; or another container. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation of “the third collection container” has been interpreted as the third container of claim 12.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 2-7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10905819.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1 & 7 in 10905819 contain(s) all of the limitations of claim 12 & 6, 9 in the current application.
claim(s) 2 in 10905819 contain(s) all of the limitations of claim 2 in the current application.
claim(s) 3 in 10905819 contain(s) all of the limitations of claim 3 in the current application.
claim(s) 4 in 10905819 contain(s) all of the limitations of claim 4 in the current application.
claim(s) 5 in 10905819 substantially teach(es) the claim recitations of the instant application’s claim(s) 5.
claim(s) 6 in 10905819 contain(s) all of the limitations of claim 7 in the current application.
claim(s) 8 in 10905819 contain(s) all of the limitations of claim 10 in the current application.
claim(s) 9 in 10905819 contain(s) all of the limitations of claim 11 in the current application.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/ Examiner, Art Unit 1773